Exhibit 10.89

 

RECORDING REQUESTED BY AND

 

)

WHEN RECORDED MAIL TO:

 

)

 

 

)

Anderson, McCoy & Orta, P.C.

 

)

100 N. Broadway, Suite 2650

 

)

Oklahoma City, Oklahoma 73102

 

)

Loan No. 14027

 

)

 

SPACE ABOVE THIS LINE
FOR RECORDER’S USE

 

 

CONSENT AND ASSUMPTION AGREEMENT

 

This Consent and Assumption Agreement (“Assumption Agreement”) is dated as of
the 22nd day of May, 2003 (“Closing Date”), between and among WELLS FARGO BANK
MINNESOTA, N.A., AS SUCCESSOR IN INTEREST TO NORWEST BANK MINNESOTA, NATIONAL
ASSOCIATION, AS TRUSTEE FOR  J. P. MORGAN COMMERCIAL MORTGAGE FINANCE CORP.,
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2000-C9 (the “Noteholder”), whose
Special Servicer  is ARCap Servicing, Inc. (“ARCap”), having an address of 5605
N. MacArthur Blvd., Suite 950, Irving, Texas  75038, TULARE OUTLET CENTER L.P.,
a Delaware limited partnership (the “Assumptor”), having its address at 5000
Hakes Drive, Norton Shores, MI 49441, DALEVILLE, SOMMERSET, TULARE OUTLET
CENTERS, L.P., a Delaware limited partnership  (“Borrower”), having its address
at 77 West Wacker Drive, Suite 4200, Chicago, Illinois 60601, and HORIZON GROUP
PROPERTIES, INC., a Maryland corporation (the “Guarantor”).

 

RECITALS:

 

A.                                   On or about July 9, 1999, MORGAN GUARANTY
TRUST COMPANY OF NEW YORK (“Original Lender”) made a certain loan and extended
credit in the amount of NINE MILLION THREE HUNDRED TWENTY FIVE THOUSAND AND
NO/100 DOLLARS ($9,325,000.00) (the “Loan”) to Borrower, evidenced by a certain
Tulare Note (herein defined), security agreements, deeds of trust, mortgages,
and other documents and instruments executed by Borrower and others from time to
time (collectively, the “Tulare Loan Documents”), including, but not limited to,
those listed on Exhibit “A” attached hereto and incorporated herein for all
purposes.

 

B.                                     Noteholder is the current owner and
holder of the Loan, the Tulare Note and the Tulare Loan Documents.

 

C.                                     Borrower, Guarantor and Assumptor have
agreed to the assumption by Assumptor of the liabilities and obligations of
Borrower under the Tulare Note and the other Tulare Loan Documents.

 

D.                                    Borrower, Guarantor and Assumptor have
requested that Noteholder approve and

 

--------------------------------------------------------------------------------


 

consent to the assumption by Assumptor of the liabilities and obligations of
Borrower under the Tulare Note and the other Tulare Loan Documents.

 

E.                                      Upon the conditions set forth herein,
Noteholder is willing to approve and consent to the assumption by Assumptor of
the liabilities and obligations of Borrower under the Tulare Note and the other
Tulare Loan Documents.

 

AGREEMENT

 

In furtherance of the foregoing, Borrower, Guarantor, Assumptor and Noteholder
do hereby agree as follows:

 

1.                                       Assumption by Assumptor.  Assumptor
hereby assumes and agrees, for the benefit of Noteholder and its successors and
assigns, to be bound by, observe and perform, all past (to the extent
unsatisfied), present and future liabilities, terms, provisions, covenants and
obligations of Borrower under the Tulare Note and the other Tulare Loan
Documents.  Assumptor agrees that it will be bound by all of such terms and
provisions, promptly pay all such liabilities and promptly observe and perform
all such covenants and obligations, with the same force and effect as if
Assumptor had originally executed and delivered the Tulare Note and other Tulare
Loan Documents instead of Borrower and as if Borrower has and/or had never been
released of any obligation and/or liability under the Tulare Note and other
Tulare Loan Documents.  For the period of time for the inception of time up to
and including the Closing Date, a reference in any Loan Document, including the
Tulare Note, to Borrower, therefore, shall also be deemed a reference to
Assumptor.  For the period of time from and after the Closing Date, a reference
in any Loan Document to Borrower, shall be deemed a reference to only
Assumptor.  Assumptor hereby consents to the release by Noteholder, effective as
of the date hereof, of Borrower’s future obligations and liabilities under the
Tulare Loan Documents; Assumptor hereby acknowledges that any such release of
Borrower shall not affect Assumptor’s obligations and liabilities under the
Tulare Loan Documents.

 

2.                                       Payment of the Tulare Note.  The
parties hereby acknowledge and agree that the principal balance of the Tulare
Note as of April 1, 2003, is $8,983,886.24, with accrued and unpaid interest in
the amount of $447,577.21; these amounts have been determined after taking into
account the payment received by Noteholder due for September 1, 2002.

 

Commencing with the loan payment due for May 1, 2003 and thereafter in
accordance with the terms of the Tulare Note, Assumptor shall pay the amounts
specified under the Tulare Note.  Such amounts under the Tulare Note include,
absent an Event of Default (as defined in the Tulare Deed of Trust), a constant
monthly payment of $74,836.23.  Beginning with the loan payment due for July 1,
2003, Noteholder shall forgive, upon the receipt of each monthly loan payment,
accrued interest in amount of $149,192.40, for the loan payments due for July 1,
2003, August 1, 2003 and September 1, 2003, such that the accrued interest in
the amount of $149,192.40 will be forgiven for each of  three (3) consecutive
months upon the receipt of each monthly loan payment beginning with the loan
payment due for June 1, 2003.  Noteholder shall not be required to forgive
accrued interest if there is an Event of Default under the Tulare Loan Documents
or an act or occurrence, which with the passage of time or the giving of notice,
would be an Event of Default under the Tulare Loan Documents, nor shall
Noteholder be required to forgive any accrued interest which exceeds the
aggregate sum of $447,577.21. Nothing contained herein shall reduce or affect
the amount

 

2

--------------------------------------------------------------------------------


 

Assumptor shall pay to Noteholder the amounts due under the Escrow Agreement,
and Assumptor shall pay such amounts under the Escrow Agreement (including a
deposit in the On-going Replacement Reserve in the monthly amount of $2,079.71)
commencing with the loan payment due for May 1, 2003; provided, however,
Borrower and Assumptor shall not be required to make any reserve or escrow
deposits pursuant to the Escrow Agreement for the loan payments which were due
for October 1, 2002 to and including April 1, 2003.  Commencing with the loan
payment due for May 1, 2003, Assumptor shall comply with the reserve and escrow
requirements of the Tulare Loan Documents.

 

Upon payment of the May 1, 2003 loan payment and satisfaction of the conditions
contained herein, Noteholder hereby waives any default interest and/or similar
penalties which have accrued on the Note.

 

Notwithstanding any other provision of the Tulare Note to the contrary,
Assumptor shall have the right to prepay the Tulare Note, in whole but not in
part, on or before August 28, 2003.  Although Borrower shall be required to pay
all accrued interest under the Note in connection with any prepayment in whole
on or before August 28, 2003, Borrower shall not be required to pay any
prepayment charge, prepayment yield or prepayment premium in connection with a
prepayment in whole on or before August 28, 2003.

 

3.                                       Amendments to Daleville Loan Documents
and to Sommerset Loan Documents.  The Borrower is indebted to Noteholder
pursuant to (i) that certain promissory note (the “Sommerset Note”) dated July
9, 1999, in the original principal sum of $2,650,000.00 (the “Sommerset Loan”)
and evidenced and/or secured by a certain Mortgage and Security Agreement
recorded on July 15, 1999, in Volume 1465, Page 489, with the Office of the
Recorder of Deeds of Somerset County, Pennsylvania (the “Sommerset Mortgage”),
encumbering the property described therein (the “Sommerset Property”), and
certain documents and/or instruments executed by Borrower and others from time
to time (the Sommerset Note, the Sommerset Mortgage and such other documents and
instruments are collectively, the “Sommerset Loan Documents”), and (ii) that
certain promissory note (the “Daleville Note”) dated July 9, 1999, in the
original principal sum of $10,875,000.00 (the “Daleville Loan”) and evidenced
and/or secured by a certain Mortgage and Security Agreement recorded on July 15,
1999, in MIS1999, Page 28785, of the Office of the County Recorder of Delaware
County, Indiana (the “Daleville Mortgage”), encumbering the property described
therein (the “Daleville Property”), and certain documents and/or instruments
executed by Borrower and others from time to time (the Daleville Note, the
Daleville Mortgage and such other documents and instruments are collectively,
the “Daleville Loan Documents”).  As a condition of the effectiveness of this
Assumption Agreement, Borrower shall cause the Daleville Loan, the Daleville
Loan Documents, the Sommerset Loan and the Sommerset Loan Documents to be
purchased from Noteholder for the total sum of $1,980,000.00.  The Guaranty
(herein defined), the Environmental Agreement (herein defined), the Clearing
Account Agreement (herein defined) and the Escrow Agreement (herein defined)
shall be amended as provided herein and shall not, at the time of the transfer
of the Daleville Loan Documents and the Sommerset Loan Documents from Noteholder
to a designee of Borrower, be a part of the Daleville Loan Documents and the
Sommerset Loan Documents.

 

The Daleville Loan Documents are hereby amended, with such amendment to take
effect immediately prior to the transfer of the Daleville Loan Documents from
Noteholder to a designee

 

3

--------------------------------------------------------------------------------


 

of Borrower, to the effect that the Daleville Loan Documents are no longer
cross-collateralized or cross-defaulted with the Sommerset Loan Documents and
the Tulare Loan Documents.  The Sommerset Loan Documents are hereby amended,
with such amendment to take effect immediately prior to the transfer of the
Sommerset Loan Documents from Noteholder to a designee of Borrower, to the
effect that the Sommerset Loan Documents are no longer cross-collateralized or
cross-defaulted with the Daleville Loan Documents and the Tulare Loan
Documents.  The Tulare Loan Documents are hereby amended to the effect that (i)
the Tulare Loan Documents are no longer cross-collateralized or cross-defaulted
with the Sommerset Loan Documents and the Daleville Loan Documents, and (ii) the
Tulare Loan Documents only secure the Tulare Note and the obligations of 
Assumptor under the Tulare Loan Documents.

 

The Guaranty, the Environmental Agreement, the Clearing Account Agreement and
the Escrow Agreement are hereby amended, with such amendment to take effect
immediately prior to the transfer of the Daleville Loan Documents and the
Sommerset Loan Documents from Noteholder to a designee of Borrower and only for
the period of time after such transfer, to delete all references to the
Sommerset Loan, the Sommerset Note, the Daleville Loan and the Daleville Note.
The Guaranty, the Environmental Agreement, the Clearing Account Agreement and
the Escrow Agreement, as of the moment immediately preceding the transfer of the
Daleville Loan Documents and the Sommerset Loan Documents, shall not be a part
of the Daleville Loan Documents and the Sommerset Loan Documents.  Effective
immediately prior to the transfer of the Daleville Loan Documents and the
Sommerset Loan Documents from Noteholder to a designee of Borrower, Borrower is
hereby released from further liability under the Environmental Agreement, the
Clearing Account Agreement and the Escrow Agreement insofar and only insofar as
the Environmental Agreement, the Clearing Account Agreement and the Escrow
Agreement relate to the Sommerset Property, the Sommerset Loan, the Sommerset
Loan Documents, the Daleville Property, the Daleville Loan and the Daleville
Loan Documents, with the intention of the parties to have Assumptor liable under
the Environmental Agreement, the Clearing Account Agreement and the Escrow
Agreement only to the extent such agreements relate to the Tulare Loan, the
Tulare Loan Documents and the Tulare Property; pursuant to the provisions of
Section 6 below, Borrower shall remain liable under the Tulare Loan Documents
only for any acts or events occurring or obligations arising prior to or
simultaneously with the Closing Date.  Upon transfer of the Daleville Loan
Documents and the Sommerset Loan Documents from Noteholder to a designee of
Borrower, Noteholder shall have no further claims against Borrower with respect
to the Sommerset Loan, the Sommerset Loan Documents, the Daleville Loan and the
Daleville Loan Documents, with the effect that any claims under the Sommerset
Loan, the Sommerset Loan Documents, the Daleville Loan and the Daleville Loan
Documents shall only be exercised by the assignee of the Sommerset Loan
Documents and the Daleville Loan Documents (which assignee shall be a designee
of Borrower).  Borrower, Assumptor and Noteholder hereby agree to cooperate with
all reasonable requests of any of such parties to execute such documents as may
be required to have all tenant payments made pursuant to the Clearing Account
Agreement as it relates to the Sommerset Loan, the Sommerset Loan Documents, the
Daleville Loan and the Daleville Loan Documents, forwarded to Borrower.

 

4.                                       Escrow and Reserve Balances.  Effective
immediately prior to the transfer of the Daleville Loan Documents and the
Sommerset Loan Documents from Noteholder to a designee of Borrower, all impound,
escrow and reserve balances maintained with Noteholder under for the Daleville
Loan and the Sommerset Loan shall be transferred to the corresponding impound,
escrow

 

4

--------------------------------------------------------------------------------


 

and reserve accounts maintained with Noteholder under the Tulare Loan
Documents.  All impound, reserve and/or escrow accounts for the Tulare Loan, the
Sommerset Loan and the Daleville Loan and all amounts held by Noteholder in
suspense for the Tulare Loan, the Sommerset Loan and the Daleville Loan are
hereby assigned by Borrower to Assumptor.  Borrower and Assumptor hereby
authorize Noteholder to utilize all impound, escrow and reserve balances and any
suspended funds (resulting from operations of the Tulare Property, the Daleville
Property and the Sommerset Property) with respect to the Tulare Loan, the
Daleville Loan, the Sommerset Loan, the Tulare Loan Documents, the Daleville
Loan Documents and the Sommerset Loan Documents to pay all advances of
Noteholder for property taxes in connection with the Tulare Loan, the Sommerset
Loan and the Daleville Loan.  Upon such application by Noteholder within five
(5) days after the Closing Date, Assumptor shall have no balances in any
impound, escrow or reserve accounts or suspended accounts.

 

5.                                       Consent to Transfer.  Subject to the
conditions contained herein, Noteholder hereby consents to the transfer of the
Tulare Property (defined below) to Assumptor.

 

6.                                       Release of Borrower.  Subject to the
terms of this Assumption Agreement and as set forth below, Noteholder hereby
releases Borrower from further liability under the Tulare Note and the other
Tulare Loan Documents for any acts or events occurring or obligations arising
after the Closing Date which are not caused by, or do not arise out of, any acts
or events occurring or obligations arising prior to or simultaneously with the
Closing Date; provided, however, the provisions of this paragraph shall not (i)
constitute a waiver, release or impairment of any obligation under the Tulare
Note or the Tulare Loan Documents of Borrower for any acts or events occurring,
or obligations arising, prior to or simultaneously with, the Closing Date; (ii)
impair the right of Noteholder to name Borrower, for purposes of extinguishing
Borrower’s interest in the Tulare Property (which term shall have the same
definition herein as assigned to such term in the Tulare Deed of Trust) as a
party defendant in any action or suit for judicial foreclosure and sale under
the Tulare Deed of Trust; (iii) impair the right of Noteholder to obtain the
appointment of a receiver with respect to the Tulare Property; (iv) impair the
enforcement of the Assignment of Leases executed in connection with the Tulare
Deed of Trust; and (v) impair the right of Noteholder to bring suit against
Borrower for any acts or events occurring, or obligations arising, prior to or
simultaneously with the Closing Date.  Nothing contained in this section shall
(1) be deemed to be a release or impairment of the indebtedness evidenced by the
Tulare Note or the lien of the Tulare Loan Documents upon the Tulare Property,
or (2) preclude Noteholder from foreclosing the Tulare Loan Documents in case of
any default, not cured within any applicable notice and/or cure period, or from
enforcing any of the other rights of Noteholder except as stated in this
paragraph.  Upon transfer of the Daleville Loan Documents and the Sommerset Loan
Documents from Noteholder to a designee of Borrower,  Noteholder shall have no
further claims against Borrower with respect to the Sommerset Loan, the
Sommerset Loan Documents, the Daleville Loan and the Daleville Loan Documents,
with the effect that any claims under the Sommerset Loan, the Sommerset Loan
Documents, the Daleville Loan and the Daleville Loan Documents shall only be
exercised by the assignee of such Sommerset Loan, the Sommerset Loan Documents,
the Daleville Loan and the Daleville Loan Documents (which assignee shall be a
designee of Borrower).

 

7.                                       No Release of Guarantor.  Noteholder
does not release Guarantor from any liability under the Guaranty, the
Environmental Agreement and the other Tulare Loan Documents.  Guarantor hereby
ratifies its liabilities under the Guaranty, as amended in Section 3 hereof, the
Environmental

 

5

--------------------------------------------------------------------------------


 

Agreement, as amended in Section 3 hereof, and the other Tulare Loan Documents,
as amended by Section 3 hereof, and Guarantor hereby acknowledges that such
liabilities shall remain in full force and effect after the effectiveness of
this Assumption Agreement.

 

8.                                       Conditions.  It shall be a condition to
the effectiveness of this Assumption Agreement that on or before the Closing
Date, (i) fee simple title to the Tulare Property shall have been conveyed by
Borrower to Assumptor, with the conveyance instrument recorded with the land
records recording officer of Tulare County, California, (ii) the Assumptor shall
cause to be delivered to the Noteholder an opinion of counsel, satisfactory to
the Noteholder, in its sole discretion, as to form, substance and rendering
attorney, opining to the validity and enforceability of this Assumption
Agreement and the terms and provisions hereof, and any other agreement executed
in connection with the transactions contemplated hereby, the authority of the
Assumptor and any constituents of the Assumptor, to execute and deliver this
Assumption Agreement and perform their obligations under the Tulare Note and
other Tulare Loan Documents, and such other matters as reasonably requested by
the Noteholder, (iii) Assumptor and Borrower shall cause to be delivered to
Noteholder, at Borrower’s and Assumptor’s expense, a lender’s title policy, or
an endorsement to an existing lender’s policy, insuring the Tulare Deed of Trust
as modified by this Assumption Agreement as a valid first lien on the Tulare
Property, naming the Noteholder as the insured thereunder, and naming the
Assumptor as owner of the Tulare Property, which policy shall insure that, as of
the date of the recording of this Assumption Agreement, the Tulare Property
shall not be subject to any additional exceptions or liens other than those
conditions in the original title policy insuring the lien of the Tulare Deed of
Trust and delivered in connection with the Tulare Deed of Trust, (iv) Assumptor
shall obtain, and provide Noteholder with proof thereof satisfactory to
Noteholder, insurance for the Tulare Property which satisfies the requirements
of the Tulare Deed of Trust, and (v) Assumptor shall deliver to Noteholder such
other documents as Noteholder shall reasonably request such as new financing
statements or amendments to existing financing statements.  Noteholder, at any
time, may in its sole discretion and in writing, waive the requirements of this
section and upon such waiver, this Assumption Agreement shall be effective, as
Noteholder’s election, as of the Closing Date or as of the date of such writing.

 

9.                                       Substitution of Persons under Tulare
Loan Documents.  All references to “Bank”, “Lender”, “Payee”, “Secured Party”,
“Mortgagee”, “Assignee” or “Beneficiary” set forth in the Note or any of the
Tulare Loan Documents shall be, as of January 1, 2000, deemed to be references
to Noteholder.

 

10.                                 Ratifications.  Borrower, Guarantor and
Assumptor, hereby agree as follows:

 

(a)                                  The terms and provisions set forth in this
Assumption Agreement shall modify and supersede all inconsistent terms and
provisions set forth in the Tulare Note and the Tulare Loan Documents and except
as expressly modified and superseded by this Assumption Agreement, the terms and
provisions of the Tulare Note and the Tulare Loan Documents are ratified and
confirmed and shall continue in full force and effect.  Borrower, Guarantor and
Assumptor agree that the Tulare Note and the Tulare Loan Documents, as amended
hereby, shall continue to be legal, valid, binding and enforceable in accordance
with their respective terms; and

 

(b)                                 Borrower and Assumptor hereby ratify,
confirm, and to the extent it will not

 

6

--------------------------------------------------------------------------------


 

release, terminate, interfere with or otherwise do away with any and all
existing liens, security interests or encumbrances securing the Tulare Note,
grant and regrant to Noteholder any and all liens, security interests and
encumbrances created thereby (to the extent collateral covered by the Tulare
Loan Documents has not previously been released in writing by the beneficiary of
the liens, security interests and encumbrances), and agree that: (i) same shall
be for the benefit of and to secure the Tulare Note, as amended hereby, and all
other indebtedness described in the Tulare Loan Documents, (ii) the assumption
by Assumptor of the Tulare Note and the Tulare Loan Documents shall in no manner
affect or impair the liens, security interests or encumbrances securing the
Tulare Note, (iii) said liens, security interests or encumbrances shall not in
any manner be waived, the purpose of this Assumption Agreement being to permit
Assumptor to assume the obligations of Borrower under the Tulare Note and the
Tulare Loan Documents, and (iv) the liens, security interests and encumbrances
created by the Tulare Loan Documents are acknowledged by Borrower and Assumptor
to be valid and subsisting as security for and for the benefit of the Tulare
Note and all other indebtedness described in the Tulare Loan Documents.

 

11.                                 Representations and Warranties.

 

(a)                                  Each of Borrower, Guarantor and Assumptor
(each as to itself only) hereby represents and warrants to Noteholder that the
execution, delivery and performance of this Assumption Agreement and any and all
other documents executed and/or delivered in connection herewith have been
authorized by all requisite company, partnership or corporate action and do not
and will not violate its charter, its partnership agreement, its articles of
organization and operating agreement, or its bylaws and articles of
incorporation, its trust agreement, as the case may be.

 

(b)                                 Without limiting the provisions of this
Assumption Agreement and the Tulare Loan Documents, Assumptor hereby represents,
warrants and covenants unto Noteholder as of the date hereof that Assumptor
complies and will comply with Section 9.04 of the Tulare Deed of Trust.

 

(c)                                  Assumptor and Guarantor hereby represent
and warrant to Noteholder that all funds provided by Assumptor’s constituents to
Assumptor are in the form of capital contributions and are not loans to
Assumptor.  Assumptor and Guarantor hereby represent and warrant to Noteholder
that, except for the Tulare Deed of Trust, neither the Tulare Property nor the
partnership interests in Assumptor have been pledged or encumbered in connection
with the acquisition of the Tulare Property by Assumptor.

 

(d)                                 Noteholder hereby represents and warrants to
Borrower and Assumptor that, after giving effect to the terms of the Assumption
Agreement and all payments are made as required hereunder, the Noteholder has
waived all events of default under the Tulare Loan Documents for failure to make
payments under the Note as and when due prior to May 1, 2003.  Noteholder hereby
represents and warrants to Borrower and Assumptor that Noteholder has no actual
knowledge of an uncured non-monetary event of default under the Tulare Loan
Documents.

 

12.                                 Event of Default.  A breach of any term of
this Assumption Agreement by either

 

7

--------------------------------------------------------------------------------


 

Guarantor or Assumptor shall be an Event of Default (as defined in the Tulare
Deed of Trust) under the Tulare Deed of Trust, and Noteholder shall have such
remedies as are available under the law and/or Tulare Deed of Trust.

 

13.                                 Insurance. At all times, Assumptor shall
comply with all terms of the Tulare Loan Documents, including the insurance
requirements of the Tulare Deed of Trust.  Although Noteholder may accept
certain evidence of insurance for purposes of closing the loan assumption,
Noteholder does not waive any of the insurance provisions of the Tulare Deed of
Trust.

 

14.                                 Releases, Covenants Not to Litigate, and
Assignments.  For the period of the inception of the Loan to and through the
Closing Date, and in consideration for Noteholder’s consent to the assumption of
the Tulare Note and Tulare Loan Documents described herein, Borrower, Guarantor
and Assumptor, jointly and severally, hereby, hereby fully and finally acquit,
quitclaim, releases and discharge each of Noteholder, ARCap (and their
respective officers, directors, shareholders, representatives, employees,
servicers, agents and attorneys) of and from any and all obligations, claims,
liabilities, damages, demands, debts, liens, deficiencies or cause or causes of
action (including claims and causes of action for usury) to, of or for the
benefit (whether directly or indirectly) of Borrower, Guarantor and Assumptor,
or any or all of them, at law or in equity, known or unknown, contingent or
otherwise, whether asserted or unasserted, whether now known or hereafter
discovered, whether statutory, in contract or in tort, as well as any other kind
or character of action now held, owned or possessed (whether directly or
indirectly) by the Borrower, Guarantor and Assumptor, or any or all of them, on
account of, arising out of, related to or concerning, whether directly or
indirectly, proximately or remotely, the Tulare Loan Documents, the Sommerset
Loan Documents, the Daleville Loan Documents, or any of the properties described
in such loan documents. Borrower, Guarantor and Assumptor, jointly and
severally, hereby specifically waive the provisions of Section 1542 of the
California Civil Code which provides as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Borrower, Guarantor and Assumptor hereby agree that the release provided for
herein shall apply to all unknown or unanticipated results of the transactions
described in this Assumption Agreement, as well as those known and anticipated. 
Borrower, Guarantor and Assumptor execute this release voluntarily, with full
knowledge of its significance and with the express intention of extinguishing,
for the period of the inception of the Loan to and through the Closing Date, all
claims related to the Tulare Loan Documents, the Sommerset Loan Documents, the
Daleville Loan Documents, or any of the properties described in such loan
documents.

 

15.                                 Survival of Representations and Warranties. 
All representations and warranties made in this Assumption Agreement or any
other document executed in connection herewith, shall survive the execution and
delivery of this Assumption Agreement and any other documents executed in
connection herewith, and no investigation by Noteholder for any closing shall
affect the representations and warranties or the right of Noteholder to rely
upon them.

 

16.                                 Notices.  All notices or other
communications required or permitted to be given shall be given and effective in
accordance with the Tulare Note and the other Tulare Loan

 

8

--------------------------------------------------------------------------------


 

Documents.  For purposes of notices, the addresses of the parties shall be as
follows:

 

 

NOTEHOLDER:

 

WELLS FARGO BANK MINNESOTA, N.A., AS SUCCESSOR IN INTEREST TO NORWEST BANK
MINNESOTA, NATIONAL ASSOCIATION, AS TRUSTEE FOR  J. P. MORGAN COMMERCIAL
MORTGAGE FINANCE CORP., MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2000-C9

 

 

c/o ARCap Servicing, Inc.

 

 

5605 N. MacArthur Blvd., Suite 950

 

 

Irving, Texas  75038

 

 

Attn: John Lloyd

 

 

Telecopy: 972-580-3888

 

 

 

ASSUMPTOR AND GUARANTOR:

 

 

 

 

 

 

 

c/o Tulare Finance Company, Inc.

 

 

5000 Hakes Drive

 

 

Norton Shores, MI 49441

 

 

 

 

 

with a copy to:

 

 

 

 

 

David A. Grossberg, Esq.

 

 

Schiff Hardin & Waite

 

 

311 South Wacker Drive, Suite 5125

 

 

Chicago, Illinois 60606-6622

 

 

Telephone: 312-258-5764

 

 

Telecopy: 312-554-3115

 

 

 

BORROWER:

 

 

 

 

 

 

 

DALEVILLE, SOMMERSET, TULARE OUTLET CENTERS, L.P.

 

 

77 West Wacker Drive, Suite 4200

 

 

Chicago, Illinois 60601

 

17.                                 Intentionally deleted.

 

18.                                 Severability.  Any provision of this
Assumption Agreement held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Assumption
Agreement and the effect thereof shall be confined to the provision so held to
be invalid or unenforceable.

 

19.                                 APPLICABLE LAW.  THIS ASSUMPTION AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE FOR
WHICH THE TULARE LOAN DOCUMENTS PROVIDE THAT THE

 

9

--------------------------------------------------------------------------------


 

TULARE LOAN DOCUMENTS ARE TO BE GOVERNED BY AND CONSTRUED WITH.

 

20.                                 Counterparts.  This Assumption Agreement may
be executed in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same instrument.

 

21.                                 Headings.  The headings, captions and
arrangements used in this Assumption Agreement are for convenience only and do
not affect the interpretations of this Assumption Agreement.

 

22.                                 Effect of Waiver.  No failure on the part of
Noteholder to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under this Assumption Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under this Assumption Agreement preclude any other
right, power or privilege.  The rights and remedies provided for in this
Assumption Agreement, the Tulare Note and the other Tulare Loan Documents are
cumulative and not exclusive of any rights and remedies provided by law.

 

23.                                 Further Assurances.  Borrower, Guarantor and
Assumptor agree that Noteholder may file an original or photocopy of this
Assumption Agreement as a mortgage or deed of trust or as amendment to a
mortgage or deed of trust wherever deemed appropriate by Noteholder.  Borrower,
Guarantor and Assumptor agree to execute and deliver to Noteholder such security
agreements, financing statements, deeds of trust, mortgages, assignments (and
supplemental deeds of trust, mortgages, assignments, security agreements and
financing statements) and other documents and instruments and to do such other
things as Noteholder may reasonably request or deem necessary in order to
perfect and maintain the security interests, liens and encumbrances created and
confirmed hereunder, or to further implement the provisions of this Assumption
Agreement.

 

25.                                 Transferability.  Notwithstanding anything
contained in the Tulare Loan Documents to the contrary, Noteholder shall have
the right to assign or transfer all or part of its rights, duties and
obligations under the Tulare Loan Documents to a transferee who may or may not
be a holder of the Tulare Note and such transferee shall be entitled to all of
the rights and benefits of Noteholder under the Tulare Loan Documents.

 

26.                                 Furnishing Information.  Borrower, Guarantor
and Assumptor agree that Noteholder may furnish any financial or other
information concerning any such persons heretofore or hereafter provided by any
such persons to Noteholder, to any prospective or actual purchaser of any
participation or other interest in the Loans or to any prospective or actual
purchaser of any securities issued or to be issued by Noteholder, or to any
rating agencies.

 

27.                               ENTIRE AGREEMENT.  THIS ASSUMPTION AGREEMENT
AND THE TULARE LOAN DOCUMENTS AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS ASSUMPTION AGREEMENT
EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS,
WHETHER WRITTEN

 

10

--------------------------------------------------------------------------------


 

OR ORAL, RELATING TO THIS ASSUMPTION AGREEMENT, AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.  ASSUMPTOR AND GUARANTOR(S) HAVE EXAMINED THE TULARE DEED OF
TRUST, THE INDEMNITY, THE ENVIRONMENTAL AGREEMENT, AND THE TULARE LOAN DOCUMENTS
AND ACKNOWLEDGE THAT SUCH DOCUMENTS HAVE PROVISIONS IN THEM WHICH INCLUDE
INDEMNIFICATION OF NOTEHOLDER, INCLUDING INDEMNIFICATION FOR NOTEHOLDER’S OWN
NEGLIGENCE.

 

WITHOUT LIMITING ANY PROVISION HEREIN OR IN THE GUARANTY, THE ENVIRONMENTAL
AGREEMENT OR IN THE OTHER TULARE LOAN DOCUMENTS, GUARANTOR EXPRESSLY WAIVES ANY
AND ALL BENEFITS OR DEFENSES WHICH OTHERWISE MIGHT BE AVAILABLE TO GUARANTOR
UNDER CALIFORNIA CIVIL CODE SECTIONS 2799, 2809, 2810, 2815, 2819, 2820, 2821,
2822, 2838, 2839, 2845, 2849, 2850, 2856, 2899 AND 3433.

 

THE GUARANTOR WAIVES ALL RIGHTS AND DEFENSES THAT THE GUARANTOR MAY HAVE BECAUSE
THE ASSUMPTOR’S DEBT IS SECURED BY REAL PROPERTY.  THIS MEANS, AMONG OTHER
THINGS: (1) THE NOTEHOLDER MAY COLLECT FROM THE GUARANTOR WITHOUT FIRST
FORECLOSING ON ANY REAL OR PERSONAL PROPERTY COLLATERAL PLEDGED BY THE
ASSUMPTOR. (2) IF THE NOTEHOLDER FORECLOSES ON ANY REAL PROPERTY COLLATERAL
PLEDGED BY THE ASSUMPTOR: (A) THE AMOUNT OF THE DEBT MAY BE REDUCED ONLY BY THE
PRICE FOR WHICH THAT COLLATERAL IS SOLD AT THE FORECLOSURE SALE, EVEN IF THE
COLLATERAL IS WORTH MORE THAN THE SALE PRICE. (B) THE NOTEHOLDER MAY COLLECT
FROM THE GUARANTOR EVEN IF THE NOTEHOLDER, BY FORECLOSING ON THE REAL PROPERTY
COLLATERAL, HAS DESTROYED ANY RIGHT THE GUARANTOR MAY HAVE TO COLLECT FROM THE
ASSUMPTOR.  THIS IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS AND
DEFENSES THE GUARANTOR MAY HAVE BECAUSE THE ASSUMPTOR’S DEBT IS SECURED BY REAL
PROPERTY. THESE RIGHTS AND DEFENSES INCLUDE, BUT ARE NOT LIMITED TO, ANY RIGHTS
OR DEFENSES BASED UPON SECTION 580a, 580b, 580d, or 726 OF THE CALIFORNIA CODE
OF CIVIL PROCEDURE.

 

THE GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF
REMEDIES BY THE NOTEHOLDER, EVEN THOUGH THAT ELECTION OF REMEDIES, SUCH AS A
NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR A GUARANTEED OBLIGATION,
HAS DESTROYED THE GUARANTOR=S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST
THE PRINCIPAL BY THE OPERATION OF SECTION 580d OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR OTHERWISE.

 

[SIGNATURE PAGES TO FOLLOW]

 

11

--------------------------------------------------------------------------------


 

EXECUTED as of the date first written above.

 

 

NOTEHOLDER:

 

 

 

WELLS FARGO BANK MINNESOTA, N.A., AS SUCCESSOR IN INTEREST TO NORWEST BANK
MINNESOTA, NATIONAL ASSOCIATION, AS TRUSTEE FOR  J. P. MORGAN COMMERCIAL
MORTGAGE FINANCE CORP., MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2000-C9

 

 

 

By:

ARCap Servicing, Inc.(f/k/a ARCap Special
Servicing, Inc.), its Special Servicer

 

 

 

 

By:

 

 

 

 

Name: John Lloyd

 

 

Title: Director

 

12

--------------------------------------------------------------------------------


 

 

ASSUMPTOR:

 

 

 

TULARE OUTLET CENTER L.P., a Delaware limited
partnership

 

 

 

By:

Tulare Finance Company, Inc., a Delaware
corporation

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

BORROWER:

 

 

 

DALEVILLE, SOMMERSET, TULARE OUTLET
CENTERS, L.P., a Delaware limited partnership

 

 

 

By:

Daleville, Sommerset, Tulare Finance Company, Inc.,
a Delaware corporation, its general partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

HORIZON GROUP PROPERTIES, INC., a Maryland
corporation

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

13

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT FOR NOTEHOLDER

 

STATE OF TEXAS

 

’

 

 

’

COUNTY OF DALLAS

 

’

 

This instrument was ACKNOWLEDGED before me, on the           day of
            , 2003, by John Lloyd, as Director, for ARCAP SERVICING, INC., as
Special Servicer for and on behalf of WELLS FARGO BANK MINNESOTA, N.A., AS
SUCCESSOR IN INTEREST TO NORWEST BANK MINNESOTA, NATIONAL ASSOCIATION, AS
TRUSTEE FOR J. P. MORGAN COMMERCIAL MORTGAGE FINANCE CORP., MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2000-C9.

 

[ S E A L ]

 

 

 

Notary Public, State of Texas

My Commission Expires:

 

 

 

 

 

 

Printed Name of Notary Public

 

14

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT FOR ASSUMPTOR

 

STATE OF

 

’

 

 

’

COUNTY OF

 

’

 

On this       day of               , 2003, before me,
                           , a Notary Public in and for said state, personally
appeared                                  , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument,
the person, or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public in and for said state

 

 

15

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT FOR BORROWER

 

STATE OF

 

’

 

 

’

COUNTY OF

 

’

 

On this       day of               , 2003, before me,
                           , a Notary Public in and for said state, personally
appeared                                , personally known to me (or proved to
me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his authorized capacity, and that by his signature on the instrument,
the person, or the entity upon behalf of which the person acted, executed the
instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public in and for said state

 

 

ACKNOWLEDGMENT FOR GUARANTOR:

 

STATE OF

 

’

 

 

’

COUNTY OF

 

’

 

On this       day of               , 2003, before me,
                            , a Notary Public in and for said state, personally
appeared                               , personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument, the person, or
the entity upon behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

 

Notary Public in and for said state

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT “A”

To
Consent and Assumption Agreement

 

The following described Tulare Loan Documents which, if recorded, are recorded
as indicated below:

 

1.                                       Fixed Rate Note dated as of July 9,
1999, in the original principal amount of $9,325,000.00 from Borrower payable to
the order of Original Lender (the “Tulare Note”).

 

2.                                       Deed of Trust, Security Agreement and
Fixture Filing dated as of  July 9, 1999, from Borrower to Fidelity National
Title Insurance Company, Trustee for the benefit of Original Lender, which was
recorded in the Official Records of the County Recorder of Tulare County,
California, on July 15, 1999 as Document No. 99-0053799 (the “Tulare Deed of
Trust”) covering the following described real property (the “Premises”) as
follows:

 

See Exhibit A-1 attached hereto and made a part hereof for all purposes;

 

and the property described in the Tulare Deed of Trust (collectively, the
“Tulare Property”).

 

3.                                       Assignment of Leases and Rents
(“Assignment of Leases”) dated as of July 9, 1999, executed by Borrower for the
benefit of Original Lender which was recorded on July 15, 1999 as Document No.
99-0053800, in the Official Records of Tulare County, California.

 

4.                                       Financing Statement from Borrower in
favor of Original Lender which was recorded on July 15, 1999, in the Official
Records of Tulare County, California as Document No. 99-0053801.

 

5.                                       Financing Statement from Borrower in
favor of Original Lender which was filed with the California Secretary of State
on March 15, 2000 as File No. 0007760457.

 

6.                                       Guaranty Agreement (“Guaranty”) dated
as of July 9, 1999, executed by Guarantor in favor of Original Lender.

 

7.                                       Environmental Indemnity Agreement
(“Environmental Agreement”) dated as of July 9, 1999, executed by Borrower and
Guarantor in favor of Original Lender.

 

8.                                       Escrow Agreement For Reserves and
Impounds (“Escrow Agreement”) dated as of July 9, 1999, executed by Borrower in
favor of Original Lender.

 

9.                                       Clearing Account Agreement (“Clearing
Account Agreement”) dated as of July 9, 1999, executed by Borrower and LaSalle
Bank National Association for the benefit of Original Lender.

 

17

--------------------------------------------------------------------------------


 

EXHIBIT “A-1”

To
Consent and Assumption Agreement

 

[Legal description of the Premises]

 

18

--------------------------------------------------------------------------------